                         1 BUCHALTER
                           A Professional Corporation
                         2 MARK M. SCOTT (SBN: 138569)
                           18400 Von Karman Avenue, Suite 800                              JS-6
                         3 Irvine, California 92612-0514
                           Telephone: (949) 760-1121
                         4 Fax: (949) 720-0182
                           Email: mscott@buchalter.com
                         5
                           Attorneys for Plaintiff
                         6 Wells Fargo Equipment Finance, Inc.
                         7
                         8                        UNITED STATES DISTRICT COURT
                         9                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
                      10                                   WESTERN DIVISION
                      11 WELLS FARGO EQUIPMENT                          CASE NO. 2:18-cv-05801-
                         FINANCE, INC., a Minnesota                              FMO-(AFMx)
                      12 Corporation,
                      13                     Plaintiff,                 ORDER DISMISSING ACTION
                                                                        WITH PREJUDICE
                      14            v.
                      15 ENERGY TRANSPORT AND
                         LOGISTIC, LLC, a Delaware
                      16 Limited Liability Company
                         also known as Energy
                      17 Transport and Logistics,
                         LLC; GIANNI SARYAN, an
                      18 individual; ENERGY PRODUCT
                         COMPANY, LLC, a Delaware
                      19 Limited Liability Company;
                         and DOES 1 through 20,
                      20 inclusive,
                      21                     Defendants.
                      22
                      23            Pursuant to the Parties’ Stipulation to Dismiss
                      24 Action With Prejudice, IT IS HEREBY ORDERED that:
                      25            1.       The above-captioned action is dismissed with
                      26 prejudice in the entirety as to all parties and all
                      27 claims for relief.                Each party is to bear its own
                      28 respective attorneys’ fees and costs.
     BUCHALTER               BN 35385035v1                          1
A PROFESSIONAL CORPORATION
          IRVINE                                  ORDER DISMISSING ACTION WITH PREJUDICE
                         1          2.       All pending proceedings are vacated and no
                         2 further proceedings shall take place in this action.
                         3                   IT IS SO ORDERED.
                         4
                         5 DATED: January 9, 2019                ___________/s/________________
                                                                 Fernando M. Olguin
                         6
                                                                 UNITED STATES DISTRICT JUDGE
                         7
                         8
                         9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28
     BUCHALTER               BN 35385035v1                          2
A PROFESSIONAL CORPORATION
          IRVINE                                  ORDER DISMISSING ACTION WITH PREJUDICE
